Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


2. Claims 1-2, 7-8, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Modeer (US20160006251)   in view of  Williams (US20140306542A1).
 	With regard to claim 1, Modeer teaches an inverter system for a photovoltaic panel, the inverter system comprising: an inverter ( e.g., 21, Fig. 2, Fig. 3)  adapted for transforming a direct current (DC) voltage from the photovoltaic panel ( e.g., 11, Fig. 2) into an  alternating current (AC) voltage ( output of 21, Fig. 2, Fig. 3) to be supplied to an electrical grid ( e.g., 50 is connected to an AC grid, Fig. 2, [0042]);
a DC link  ( e.g., 31, Fig. 3) interconnected with the inverter ( e.g., Q1-Q4, Fig. 3) and providing a positive DC link output ( e.g., 15, Fig. 3)  connectable to a positive pole ( the node on 11 on the line between 21 and 11 without switch 41, Fig. 2 or 15, Fig. 3) of the photovoltaic panel ( e.g., 11, Fig. 2) and a negative DC link output ( e.g., 16, Fig. 3) connectable to a negative pole ( the node on 11 on the line between 21 and 11 with switch 41, Fig. 2 or 16, Fig. 3) of the photovoltaic panel ( e.g., 11, Fig. 2) ;a switch ( e.g., 41, Fig. 2, 43, Fig. 3) for disconnecting the negative pole ( node of 11 that connects to 41, Fig. 3, or 16, Fig. 3) of the photovoltaic panel( When the switch is opened, the negative pole of the photovoltaic panel is disconnected from the negative DC link output. The positive pole of the photovoltaic pole remains on the potential of the positive DC link output. Since during the night, when the recovery operation may take place, the photovoltaic panel does not generate a voltage or nearly no voltage between its positive and negative pole, also the negative pole is shifted (or nearly shifted) to the potential of the positive DC link output. Thus, the effect of PID may be reversed during recovery operation.” Here Modeer describes a same/similar operation, switch 43 is open when the PV panel at a reduced power , the positive pole of PV remains on the PV link, and therefore the structure of Modeer can generate the intended result of  “reverse potential induced degradation of PV panel. In addition, See  attached article Mike Roy (2015) “ What is PID and how can you reduce solar power loss?”  disclose that it is well known in the art to apply a high positive voltage  to PV panel to reverse PID effect, which is the operation described above in Modeer) such that the positive pole of the photovoltaic panel pole ( the node on 11 on the line between 21 and 11 without switch 41, Fig. 
Modeer does not explicitly teach when a voltage produced by the photovoltaic panel falls below a threshold voltage , and the controller is adapted for then opening the switch. 
	However, Williams teaches when a voltage produced by the photovoltaic panel falls below a threshold voltage , and the controller is adapted for then opening the switch (see [0043], when panel drops below the a value…., which finally will cause the switch 324 to turn off/disconnect, and see Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Modeer, to configure to open the switch  when a voltage produced by the photovoltaic panel falls below a threshold voltage, as taught by Williams,  in order to accurately control of the system depending on a threshold voltage to avoid over discharge of the PV channel, avoid the damage of the PV channel, implement an automatically control use a preset threshold voltage and reduce the operation and maintenance cost of the system.
	With regard to claim 2, the combination of Modeer and Williams teaches all the limitations of claim 1 , Modeer further teaches the controller ( e.g., 60, Fig. 3)  is adapted for maintaining a DC link voltage ( 31 act as a storage element for the H-bridge converter 21 during operation, e.g. as the H-bridge 21 is disconnected from the PV panel 11 by the switch 43. The capacitor 31 may be charged by power from another of the DC/AC converters 22, 23, 24, by the PV panels 12, 13, or e.g. by the power grid, [0050] , this means when no power supplied from 
With regard to claim 7, the combination of Modeer and Williams teaches all the limitations of claim 1,  Modeer further teaches that wherein the inverter is a transformerless inverter ( e.g., 21 does not include transformer), such that the photovoltaic panel ( e.g., 11, Fig. 2) is galvanically ( see the attached definition of galvanic in Merriam-Webster dictionary which means relating to, or producing a direct current , here the PV panel produce a dc current, therefore, fits the definition of galvanically) of electricity connected with the electrical grid( e.g., 50 connects to the grid, Fig. 2) during operation of the inverter system ( e.g., 21, 22, 23, Fig. 2).
With regard to claim 8, the combination of Modeer and Williams teaches all the limitations of claim 1, Modeer further teaches a photovoltaic panel system( e.g., 11, Fig. 2), comprising: the inverter system ( e.g., 21, Fig. 2) a photovoltaic panel ( e.g., 11, Fig. 2) connected to the converter system ( e.g., 21, Fig. 2); wherein, when the switch ( 41, Fig. 2) in the negative DC input ( e.g., 41 connection to 21, Fig. 2) is opened, the negative pole ( node that 11 connects to 41, Fig. 2) of the photovoltaic panel ( e.g., 11, Fig. 2) is floating ( when 41 is open, node that 11 connects to 41 is floating, Fig. 2).
With regard to claim 9, Modeer teaches a method for recovering a degraded photovoltaic panel, the method comprising: closing a switch ( e.g., 41, Fig. 2 or 43, Fig. 3) for connecting a negative pole ( node of 11 that connects to 41, Fig. 2 or 16 in Fig. 3) of the photovoltaic panel ( e.g., 11, Fig. 2) with a negative output of a direct current (DC) link ( e.g., 31, Fig. 3)  during normal operation ( normal condition is when 41 in Fig. 2, or 43 in Fig. 3 is closed);
during the normal operation, converting a DC voltage from the photovoltaic panel ( e.g., 11, Fig. 2)  with an inverter ( e.g., 21, Fig. 2, Fig. 3) into an alternating current (AC) voltage supplied to an electrical grid ( 50 is connected to an AC grid, Fig. 2, [0042]), wherein the photovoltaic panel ( e.g., 11, Fig. 2) is connected with a positive pole ( e.g., node of 11 connect to 21 without 41, 
determining, when a voltage produced by the photovoltaic panel( e.g., 11, Fig. 2) reduces ([0043] a switch 41, 42, 43, 44 may be provided at the input of the DC/AC converter 21, 22, 23, 24 so as to enable the PV panel 11, 12, 13,14 to be disconnected from the DC/AC converter 21, 22, 23, 24, e.g. in response to the PV panel 11, 12, 13, 14 delivering reduced power due to shadowing); opening the switch ( e.g., 43, Fig. 3, 41 in Fig. 2) for disconnecting the negative pole ( e.g., node of 11 connects to 21 through 41, Fig. 2)of the photovoltaic panel from the negative output ( e.g., the side of 31 that connects to 43,  Fig. 3) of the DC link ( e.g., 31, Fig. 3), when the voltage reduces([0043] a switch 41, 42, 43, 44 may be provided at the input of the DC/AC converter 21, 22, 23, 24 so as to enable the PV panel 11, 12, 13,14 to be disconnected from the DC/AC converter 21, 22, 23, 24, e.g. in response to the PV  panel 11, 12, 13, 14 delivering reduced power due to shadowing);
during recovery operation ( recovery condition is when 41 in Fig. 2, or 43 in Fig. 3 is open), when the negative pole of the photovoltaic panel( e.g., node of 11 connects to 21 through 41, Fig. 2 or 16 in Fig. 3) is disconnected from the DC link ( e.g., 31, Fig. 3) of the inverter ( e.g., 21, Fig. 2, Fig. 3) supplying the positive pole of the photovoltaic panel ( e.g., node of 11 connect to 21 without 41, Fig. 2 or 15, Fig. 3) with a positive voltage from the DC link( e.g., 31, Fig. 3)( see Fig. 3, when the 43 disconnect 16, 15 is connect to the positive side of 31, which is same as  Fig. 1 of applicant’s specification) to reverse potential induced degradation of the photovoltaic panel (In applicant’s specification page 3, line 9-19, describes “When the switch is opened, the negative pole of the photovoltaic panel is disconnected from the negative DC link output. The positive pole of the photovoltaic pole remains on the potential of the positive DC link output. Since during the night, when the recovery operation may take place, the photovoltaic panel does not generate a voltage or nearly no voltage between its positive and Thus, the effect of PID may be reversed during recovery operation.” Here Modeer describes a same/similar operation, switch 43 is open when the PV panel at a reduced power , the positive pole of PV remains on the PV link, and therefore the structure of Modeer can generate the intended result of  “reverse potential induced degradation of PV panel. In addition, See  attached article Mike Roy 2015 “ What is PID and how can you reduce solar power loss?”  disclose that it is well known in the art to apply a high positive voltage  to PV panel to reverse PID effect, which is the operation described above in Modeer).
Modeer does not explicitly teach determining, when a voltage produced by the photovoltaic panel falls below a threshold voltage; opening the switch for disconnecting the negative pole of the photovoltaic panel from the negative output of the DC link, when the voltage falls below the threshold voltage .
However, Williams teaches determine when a voltage produced by the photovoltaic panel falls below a threshold voltage ( see [0043], when panel drops below the a value…., which finally will cause the switch 324 to turn off/disconnect, and see Fig. 5) and opening the switch for disconnecting the negative pole of the photovoltaic panel from the negative output of the DC link ( Modeer teaches about open the switch to disconnect the negative pole of PV panel from the negative output of the DC link when the PV panel deliver reduced power. Also see Fig. 5 of Williams, 314 is connected to negative pole of pv), when the voltage falls below the threshold voltage  (see [0043], when panel drops below the a value…., which finally will cause the switch 324 to turn off/disconnect, and see Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Modeer , to determine, when a voltage produced by the photovoltaic panel falls below a threshold voltage; and to open the switch for disconnecting the negative pole of the photovoltaic panel from the negative output 
With regard to claim 10, the combination of Modeer and Williams teaches all the limitations of claim 9, Modeer further teaches maintaining a DC link voltage in the DC link( 31 act as a storage element for the H-bridge converter 21 during operation, e.g. as the H-bridge 21 is disconnected from the PV panel 11 by the switch 43. The capacitor 31 may be charged by power from another of the DC/AC converters 22, 23, 24, by the PV panels 12, 13, or e.g. by the power grid, [0050] this means when no power supplied from the PV cell, dc link 31 are  maintained by charging from other converter or power grid)during recovery operation ( see [0050] when the 43 is open).

3. Claims 3-4, 11,  14, 18  are rejected under 35 U.S.C. 103 as being unpatentable over Modeer (US20160006251)   and  Williams (US20140306542A1) in further view of Song (CN202043036U )  
With regard to claim 3, the combination of Modeer and Williams teaches all the limitations of claim 1, but not an additional power supply for generating an additional DC voltage; a second switch for interconnecting the photovoltaic panel with the additional power supply, such that the additional DC voltage from the additional power supply is added to a positive DC link voltage.
However, Song teaches an additional power supply ( e.g., 311, Fig. 1) for generating an additional DC voltage( voltage increase from 311, Fig. 1); a second switch ( e.g., 312, Fig. 1) for interconnecting the photovoltaic panel ( e.g., power source connected to 1, Fig. 1 while Modeer 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Modeer  and Williams,  to include an additional power supply for generating an additional DC voltage; a second switch for interconnecting the photovoltaic panel with the additional power supply, such that the additional DC voltage from the additional power supply is added to a positive DC link voltage, as taught by Song, in order to provide additional voltage increase for the power supply, maintain the operation of the system with increased voltage supply, avoid the interruption the normal operation.
With regard to claim 4, the combination of Modeer , Williams and Song teaches all the limitations of claim 3 , Song further teaches the additional DC voltage  is around 1.5V ( see increase of voltage from VCC( 2V) to the node after 311 ( 3.5V, Fig. 1)), but not the additional DC voltage is higher than 100V.
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the additional DC voltage to be higher than 100 V to use the system in PV panel to satisfy the user’s requirement. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
With regard to claim 11, the combination of Modeer and Williams teaches all the limitations of claim 9, but not  interconnecting an additional power supply between the positive pole   of the photovoltaic panel and a positive output of the DC link , for raising a voltage supplied to the positive pole  of the photovoltaic panel.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Modeer  and Williams to interconnect an additional power supply between the positive pole   of the photovoltaic panel and a positive output of the DC link , for raising a voltage supplied to the positive pole  of the photovoltaic panel, as taught by Song, in order to provide additional voltage for power supply in case of the outage of the main supply voltage, maintain the operation of the system, avoid the interruption the normal operation.
With regard to claim 14, the combination of Modeer and Williams teaches all the limitations of claim 2, but not an additional power supply for generating an additional DC voltage; a second switch for interconnecting the photovoltaic panel with the additional power supply, such that the additional DC voltage from the additional power supply is added to a positive DC link voltage.
However, Song teaches an additional power supply ( e.g., 311, Fig. 1) for generating an additional DC voltage( voltage increase from 311, Fig. 1); a second switch ( e.g., 312, Fig. 1) for interconnecting the photovoltaic panel ( e.g., power source connected to 1, Fig. 1 while Modeer teaches about power source as PV panel) with the additional power supply ( e.g., 311, Fig, 1), such that the additional DC voltage ( voltage from 311, Fig. 1) from the additional power supply ( e.g. 311, Fig. 1) is added to a positive DC link voltage ( see 311 add to the positive node of the power supply, Fig. 1).

With regard to claim 18, the combination of Modeer and Williams teaches all the limitations of claim 10, but not  interconnect an additional power supply between the positive pole   of the photovoltaic panel and a positive output of the DC link , for raising a voltage supplied to the positive pole  of the photovoltaic panel.
However, Song teaches interconnecting an additional power supply ( 311, Fig. 1)between the positive pole ( e.g., 1, Fig.1)  of the photovoltaic panel ( Modeer teaches about PV panel as input power source) and a positive output of the DC link ( positive node of cap between 311 and 322, Fig. 1), for raising a voltage supplied to the positive pole  ( e.g., 1, Fig. 1) of the photovoltaic panel.
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Modeer  and Williams to interconnect an additional power supply between the positive pole   of the photovoltaic panel and a positive output of the DC link , for raising a voltage supplied to the positive pole  of the photovoltaic panel, as taught by Song, in order to provide additional voltage for power supply in case of the outage of the main supply voltage, maintain the operation of the system, avoid the interruption the normal operation.

s 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Modeer (US20160006251) ,Williams (US20140306542A1), Song (CN202043036U) in further view of Beyen (WO 2017/021548 A1).
With regard to claim 4, the combination of Modeer , Williams and Song teaches all the limitations of claim 3 , but not the additional DC voltage is higher than 100V.
	However, Beyen teaches the additional DC voltage is higher than 100V ( see page 19, line 30-35, high voltage generator generate around 500 V voltage ( see Fig.2 high voltage generator add additional voltage to the input voltage), and 500V- input voltage 48V is higher than 100V).
	It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the system of claim 3, to make the additional DC voltage to be higher than 100 V , as taught by Beyen, to use the system in PV panel to satisfy the user’s requirement,  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
With regard to claim 15, the combination of Modeer , Williams and Song teaches all the limitations of claim 14 , but not the additional DC voltage is higher than 100V.
	However, Beyen teaches the additional DC voltage is higher than 100V ( see page 19, line 30-35, high voltage generator generate around 500 V voltage ( see Fig.2 high voltage generator add additional voltage to the input voltage), and 500V- input voltage 48V is higher than 100V).
	It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the system of Claim 14, to make the additional DC voltage to be higher than 100 V , as taught by Beyen, to use the system in PV panel to satisfy the user’s requirement,  Further, it has been held that where the general .

5. Claims 5-6, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Modeer (US20160006251),  Williams (US20140306542A1) and Song (CN202043036U)   in further view of Persson ( US 20140293662). 
With regard to claim 5, the combination of Modeer, Williams and Song teaches all the limitations of claim 3, but not an auxiliary power supply for supplying the controller with power; wherein the additional power supply has a common transformer with the auxiliary power supply.
However, Persson teaches an auxiliary power supply ( AUX-VCC, Fig. 4B) for supplying the controller with power ( auxiliary power supply to provide power to the controller, see Fig. 2 Vaux provide power for controller 104, or see [0136] The output voltage controller filter provides the power to the output voltage controller, and [0143] Inductor 409 and capacitor 410 provide the output voltage controller filter); wherein the additional power supply ( Vout, Fig. 4B) has a common transformer ( e.g., 401, Fig. 4B) with the auxiliary power supply ( AUX_VCC, Fig. 4B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 3, to include an auxiliary power supply for supplying the controller with power;  and configure  the additional power supply to have a common transformer with the auxiliary power supply,  as taught by Persson, in order to use one power source to generate multiple power supply for different purposes, reduce the size of chip, reduce the cost of manufacturing the chip.
With regard to claim 6, the combination of Modeer, Williams and Song teaches all the limitations of claim 3, but not an auxiliary power supply for supplying the controller with power; wherein the additional power supply is supplied by the auxiliary power supply.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 3, to include an auxiliary power supply for supplying the controller with power; and configure the additional power supply to be supplied by the auxiliary power supply ,  as taught by Persson, in order to use one power source to generate multiple power supply for different purposes, reduce the size of chip, and reduce the cost of manufacturing the chip .
With regard to claim 16, the combination of Modeer, Williams and Song teaches all the limitations of claim 4, but not an auxiliary power supply for supplying the controller with power; wherein the additional power supply has a common transformer with the auxiliary power supply.
However, Persson teaches an auxiliary power supply ( AUX-VCC, Fig. 4B) for supplying the controller with power ( auxiliary power supply to provide power to the controller, see Fig. 2 Vaux provide power for controller 104, or see [0136] The output voltage controller filter provides the power to the output voltage controller, and [0143] Inductor 409 and capacitor 410 provide the output voltage controller filter); wherein the additional power supply ( Vout, Fig. 4B) has a common transformer ( e.g., 401, Fig. 4B) with the auxiliary power supply ( AUX_VCC, Fig. 4B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 4, to include an auxiliary power supply for supplying the controller with power; and configure the additional power supply to have a common transformer with the auxiliary power supply,  as taught by Persson, in order to use one power source to generate multiple power supply for different purposes, reduce the size of chip and reduce the cost of manufacturing the chip.
With regard to claim 17, the combination of Modeer, Williams and Song teaches all the limitations of claim 4, but not an auxiliary power supply for supplying the controller with power; wherein the additional power supply is supplied by the auxiliary power supply.
However, Persson teaches an auxiliary power supply (AUX_VCC, Fig. 4A) for supplying the controller with power ( see Fig. 2, Vaux to provide power to controller 104); wherein the additional power supply ( Vout, Fig. 4A) is supplied by the auxiliary power supply ( supplied by AUX_VCC through 402, Fig. 4A)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 4, to include an auxiliary power supply for supplying the controller with power and configure the additional power supply to be supplied by the auxiliary power supply ,  as taught by Persson, in order to use one power source to generate multiple power supply for different purposes, reduce the size of chip, and reduce the cost of manufacturing the chip.

6. Claims 12, 13, 19  are rejected under 35 U.S.C. 103 as being unpatentable over Modeer (US20160006251)   and  Williams (US20140306542A1) in further view of Takada( US20120223734A1).
	With regard to claim 12, the combination of Modeer and Williams teaches all the limitations of claim 9, Modeer further teaches switching to recovery operation ( open the switch 43, Fig. 3) and normal operation( close the switch 43, Fig. 3) based on this determination(([0043] a switch 41, 42, 43, 44 may be provided at the input of the DC/AC converter 21, 22, 23, 24 so as to enable the PV panel 11, 12, 13,14 to be disconnected from the DC/AC converter 21, 22, 23, 24, e.g. in response to the PV panel 11, 12, 13, 14 delivering reduced power due to shadowing, further, Williams teaches  When the PV array power output falls below a predetermined threshold value, turn off the switch [0043]).

	However, Takada teaches determining whether the photovoltaic panel is producing a voltage between its positive pole and negative pole ( A voltage Vout measured from the PV array negative output terminal 170 to the PV array positive output terminal 168 represents the output voltage from the PV array, [0034], further see Fig. 1)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Modeer  and Williams, to determine whether the photovoltaic panel is producing a voltage between its positive pole and negative pole, as taught by Takada, in order to use the actual measurement result to detect the voltage of PV panel, guarantee the accuracy of the determination, avoid the mistake of making incorrect determination.
	With regard to claim 13, the combination of Modeer , Williams and Takada teaches all the limitation of claim 12 , Takada further teaches wherein the determination, whether the photovoltaic panel is producing a voltage, is based on an actual time; and/or
wherein the determination, whether the photovoltaic panel is producing a voltage, is based on a voltage measurement ( A voltage Vout measured from the PV array negative output terminal 170 to the PV array positive output terminal 168 represents the output voltage from the PV array, [0034]).
  	With regard to claim 19, the combination of Modeer and Williams teaches all the limitations of claim 10, Modeer further teaches switching to recovery operation ( open the switch 43, Fig. 3) and normal operation( close the switch 43, Fig. 3) based on this determination(([0043] a switch 41, 42, 43, 44 may be provided at the input of the DC/AC converter 21, 22, 23, 24 so as to enable the PV panel 11, 12, 13,14 to be disconnected from the DC/AC converter 21, 22, 23, 24, e.g. in response to the PV panel 11, 12, 13, 14 delivering 
	The combination of Modeer and Williams does not  teach determining whether the photovoltaic panel is producing a voltage between its positive pole and negative pole.
	However, Takada teaches determining whether the photovoltaic panel is producing a voltage between its positive pole and negative pole ( A voltage Vout measured from the PV array negative output terminal 170 to the PV array positive output terminal 168 represents the output voltage from the PV array, [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Modeer  and Williams to determine whether the photovoltaic panel is producing a voltage between its positive pole and negative pole, as taught by Takada, in order to use the actual measurement result to detect the voltage of PV panel, guarantee the accuracy of the determination, avoid the mistake of making incorrect determination.


7. Claim 20 is  rejected under 35 U.S.C. 103 as being unpatentable over Modeer (US20160006251)     Williams (US20140306542A1) and Song (CN202043036U )
 in further view of Takada( US20120223734A1).
With regard to claim 20, the combination of Modeer , Williams and Song teaches all the limitations of claim 11, Modeer further teaches switching to recovery operation ( open the switch 43, Fig. 3) and normal operation( close the switch 43, Fig. 3) based on this determination(([0043] a switch 41, 42, 43, 44 may be provided at the input of the DC/AC converter 21, 22, 23, 24 so as to enable the PV panel 11, 12, 13,14 to be disconnected from the DC/AC converter 21, 22, 23, 24, e.g. in response to the PV panel 11, 12, 13, 14 delivering 
The combination of Modeer, Williams and Song does not  teach determining whether the photovoltaic panel is producing a voltage between its positive pole and negative pole.
	However, Takada teaches determining whether the photovoltaic panel is producing a voltage between its positive pole and negative pole ( A voltage Vout measured from the PV array negative output terminal 170 to the PV array positive output terminal 168 represents the output voltage from the PV array, [0034])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 11 , to determine whether the photovoltaic panel is producing a voltage between its positive pole and negative pole, as taught by Takada, in order to use the actual measurement result to detect the voltage of PV panel, guarantee the accuracy of the determination, avoid the mistake of making incorrect determination.

Response to Argument
8. Applicant's arguments filed 3/15/2021 have been fully considered but they are
not persuasive.
With regard to claim 1, the applicant argues that the prior art of record Modeer does not recite features related to a controller being further adapted for then opening the switch to reverse potential induced degradation of the photovoltaic panel, such that the positive pole of the photovoltaic panel is supplied with a positive voltage from the DC link. Applicant argues that Modeer does not give any indication why positive voltage from the DC link should be applied to the positive pole of the PV panel. Additional, applicant argues that even if the positive pole of 
Further, applicant argues that Papastergious operate the switch based on PV array output power, not voltage.
In addition, the applicant argued  both Modeer and Papstergiou is silent of any possibility to reverse PID. In particular,  a skilled person would not find any basis to utilizing the teaching of Papastergiou in the case of reverse PID of PV panel as it would disconnect  the inverter from the AC grid.
Last, Applicant argues that a skilled person in the art would not implement the teaching of Papastergious to modify Modeer because the placement and effect of the switch is different.
The examiner disagrees. 
	Modeer teaches the controller is adapted for then opening the switch ( e.g., 43, Fig. 3) to reverse potential induced degradation of the photovoltaic panel ( In applicant’s specification page 3, line 9-19, describes “When the switch is opened, the negative pole of the photovoltaic panel is disconnected from the negative DC link output. The positive pole of the photovoltaic pole remains on the potential of the positive DC link output. Since during the night, when the recovery operation may take place, the photovoltaic panel does not generate a voltage or nearly no voltage between its positive and negative pole, also the negative pole is shifted (or nearly shifted) to the potential of the positive DC link output. Thus, the effect of PID may be reversed during recovery operation.” Here Modeer describes a same/similar operation, switch 43 is open when the PV panel at a reduced power , the positive pole of PV remains on the PV link, and therefore the structure of Modeer can generate the intended result of  “reverse potential induced degradation of PV panel. In addition, the attached article Mike Roy 2015 “ What is PID and how can you reduce solar power loss?”  disclose that it is well known in the art to apply a high positive voltage  to PV panel to reverse PID effect, which 
In applicant’s specification page 3, line 9-19, describes “When the switch is opened, the negative pole of the photovoltaic panel is disconnected from the negative DC link output. The positive pole of the photovoltaic pole remains on the potential of the positive DC link output. ….Thus, the effect of PID may be reversed during recovery operation.”
According to the cited specification above, Applicant implements the limitation “ the positive pole of the Photovoltaic panel is supplied with a positive voltage from the DC link” by putting the positive pole of PV pole on the potential of the positive DC link output, which is the same as described in Fig. 3 of Modeer. As seen in Fig. 3 of Modeer,  the positive pole of PV is on the potential of the positive DC link output, therefore, Modeer teaches the limitation“ the positive pole of the Photovoltaic panel is supplied with a positive voltage from the DC link.”
Regard to the argument related Papastergiou have been considered but are moot because Papastergiou is no longer used in the rejection.
Regard to the argument that Modeer is silent of any possibility to reverse PID, the Examiner reminds Applicant that  claim 1 recited “ the controller is adapted for then opening the switch to reverse induced degradation of the photovoltaic panel.”  As described in applicant’s specification page 3, line 9-19 reproduced above, the reverse induced degradation (PID) of the photovoltaic panel is the result of the opening the switch in the negative pole of PV 
The above response also applies to Claim 9.
	Since the Applicant's argument with respect to claims 1, 9 are not persuasive, the rejection of claims depending from claims 1, 9 are therefore maintained.
Conclusion
9. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Falk (US 9484734 B2) teaches about protecting a photovoltaic generator comprising photovoltaic modules with switches
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PINPING SUN/Primary Examiner, Art Unit 2836